Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 8/25/2021. Claims 1-26 are pending.
Response to Arguments
Applicant's arguments filed 8/25 have been fully considered but they are not persuasive. 
103
Regarding the references of record do not teach the amended claims
In response: Reference Servajean teaches the independent claims. Reference Cheng teaches autoencoder based anomaly detection for power grid or other physical systems using sensor data and thus, too the claim limitations of independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9--22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1:
Step 1: The claim is directed a system comprising components.
Step 2a, prong 1: The claim recites an abstract idea. The step to determine a reconstruction error indicating a difference between the input data and the output data 
Step 2a, prong 2: This judicial exception is not integrated into a practical application. The additional elements include a generic interface for data I/O and a processor to perform the generic computing functions (MPEP 2106.05(f)). The step of receiving sensor data and obtaining output data are insignificant extra-solution activities. The step of generating an anomaly detection output, as broadly recited, is an outputting activity. These steps do not improve computer functioning (MPEP 2106.05(a)) or effect a state transformation of an article (MPEP 2106.05(c)).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The interface and the processor to perform generic I/O and computing functions respectively are WURC. Additional elements, taken individually or in ordered combination do not add significantly more. Therefore, claim 1 is not eligible.
Claim 9 recites a method. The discussion of claim 1 is incorporated herein. Claim 9 is not eligible.
Claim 21 recites a computer readable storage hardware device storing instructions that, when executed, cause a computer to perform the steps of claim 1. The discussion of claim 1 is incorporated herein. Claim 21 is not eligible.
Claim 26: Step 1: The claim recites a process. Step 2a, prong 1: The claim recited an abstract idea. The steps determining fall under the category of mental processing.
Step 2a, prong 2: This judicial exception is not integrated into a practical application. The additional elements an interface and a processor are sued to perform generic I/O 
Claim 2 includes signal transmission, which is considered to be WURC. Claim 4 includes a math model, which is not sufficient to make the abstract idea non-abstract. Claim 3 includes maintenance action, claim 5 includes sensor identification of operation, claim 6 includes sensor measurements and claim 7 includes information of times, which are well understood (e.g., Servajean, [0032]). Claim 10 includes real-time data, claims 11 includes a constraint on the error, claims 12-16 and 24 include information on generated output and claim 22 includes sensor location. However, the addional elements do not amount to significantly more. Claims 17-20 include constraints on the layers and nodes, which is WURC (e.g., Sun or Charte) as broadly recited. Dependent claims 2-7, 10-22 and 24 are not considered to be eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-5, 9, 11, 13-16, 21, 24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Servajean et al. (US 20200210782), hereinafter Servajean.

1.    A computer system comprising:
an interface to receive sensor data indicative of operation of one or more devices from a sensor distinct from the interface (Servajean: [0020], [0021], Fig 1-2, an I/O interface to devices for receiving sensor data from sensors or detectors); and a processor (Servajean: e.g., Fig 1, a CPU) configured to:
provide input data based on the sensor data to a dimensional-reduction model (Servajean: [0025], providing the time series to an autoencoder or [0006], providing communication characteristics data to an autoencoder, where an autoencoder interprets a dimensional-reduction model); 
obtain output data from the dimensional-reduction model responsive to the input data (Servajean: [0006], outputting from the autoencoder a probabilistic description of reconstruction error);
determine a reconstruction error indicating a difference between the input data and the output data (Servajean: [0032], the distance from the comparison of reconstruction error interprets a difference between the input data and the output data);
perform a comparison of the reconstruction error to an anomaly detection criterion (Servajean: [0032], Fig 2, comparing the differences based on the reconstruction error with a threshold); and
Servajean: [0031], [0032], Fig 2, block 224, 226, identifying and reporting an anomaly based on comparison for devices).
2.    The computer system of claim 1, wherein the processor is further configured to send a control signal to the one or more devices based on the anomaly detection output (Servajean: e.g., [0031], [0032], actions taken to the devices of the computer network in response to the anomaly).
3.    The computer system of claim 1, wherein the processor is further configured to schedule a maintenance action for the one or more devices based on the anomaly detection output, wherein the maintenance action includes shutting down the one or more devices, changing one or more operational parameters of the one or more devices, restarting the one or more devices, resetting the one or more devices, or a combination thereof (Servajean: e.g., [0032], reactive action to be taken in response to the detected anomaly, where disconnecting devices interprets shutting down the one or more devices).
4.    The computer system of claim 1, wherein the dimensional-reduction model includes or corresponds to an autoencoder (Servajean: e.g., Abstract, autoencoder).
5. The computer system of claim 1, wherein the sensor data identifies a physical property associated with operation of the one or more devices (Servajean: e.g., [0032], identification of devices involved triggered by anomaly).
9. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. 
Servajean: e.g., [0032], exceeding a threshold).
13.    The method of claim 9, wherein the anomaly detection output is generated responsive to a determination that an aggregate value based on the reconstruction error is greater than a threshold specified by the anomaly detection criterion (Servajean: e.g., [0031]-[0032], Fig 2, determining whether the aggregate reconstruction errors from multiple auto-encoders exceed a threshold).
14.    The method of claim 9, further comprising sending the anomaly detection output to a computer system to cause the computer system to update a maintenance schedule associated with the one or more devices based on detection of anomalous operation of the one or more devices (Servajean: e.g., [0032], the triggered reactive actions in response to detected anomalies).
15.    The method of claim 9, further comprising sending the anomaly detection output to at least one device of the one or more devices to change one or more operational parameters of the at least one device (Servajean: e.g., [0032], preventing a device from communication in response to the detected anomalous communications).
16.    The method of claim 9, further comprising sending the anomaly detection output to at least one device of the one or more devices to cause the at least one device to shut down, restart, or reset (Servajean: e.g., [0032], disconnecting a device).

24.    The computer-readable storage device of claim 21, wherein the anomaly detection output is generated responsive to a determination that the reconstruction error is greater than a threshold specified by the anomaly detection criterion (Servajean: e.g., [0032], exceeding a threshold).
26. A method comprising:
obtaining, at a processor of a computing device via an interface, sensor data associated with operation of one or more devices from a sensor distinct from the interface (Servajean: [0020], [0021], Fig 1-2, obtaining sensor or detector data at the computing network system, block 200, via an I/O interface for devices to receive sensor data at Fig 1, a CPU, [0032], identification of devices involved in anomalous communications);
determining, at the processor of and based on the sensor data, reconstruction error of a dimensional-reduction model (Servajean: [0020], [0021], Fig 1-2, [0026], identifying a set of reconstruction error, [0025], providing the time series to an autoencoder or [0006], providing communication characteristics data to an autoencoder, where an autoencoder interprets a dimensional-reduction model); and 
determining, at the processor, whether the sensor data is indicative of anomalous operation of the one or more devices based on the reconstruction error (Servajean: [0032], determining whether anomaly is detected for devices with the communication characteristics data based on the distance from the comparison of reconstruction error).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Servajean, in view of Cheng et al. (US 20190286506), and hereinafter Cheng.

6. The computer system of claim 1, Servajean does not expressly disclose, but Cheng discloses wherein sensor data includes temperature data, pressure data, rotation rate data, vibration data, power level data, or a combination thereof (Cheng: e.g., [0017],  monitoring physical system using sensors for detecting [0045], power or temperature). It would have been obvious for one of ordinary skill in the art, having Servajean and Cheng before the filing date, to combine Cheng with Servajean because the power usage is an indicator of network activities in Servajean and the autoencoder based anomaly detection framework of Servajean is applicable to different domains.

7. The computer system of claim 1, Servajean does not expressly disclose, but Cheng discloses further comprising receiving device data indicating one or more times when Cheng: e.g., [0044], recording sensor data of device in the event log for periods of time interprets receiving device data indicating one or more times when the one or more devices were operational). It would have been obvious for one of ordinary skill in the art, having Servajean and Cheng before the filing date, to combine Cheng with Servajean because the event records is useful to network activity monitoring in Servajean.

22. The computer-readable storage hardware device of claim 21, Servajean does not expressly disclose, but Cheng discloses wherein the sensor data includes first sensor data from a first sensor in a first location and second sensor data from a second sensor distinct from the first sensor (Cheng: et al. [0036], network of sensors interprets sensors at different locations). A multiple sensor system is common. Servajean (Fig 2) shows sensors or detectors connected to the network analyzer. It would have been obvious for one of ordinary skill in the art, having Servajean and Cheng before the filing date, to combine Cheng with Servajean to improve the performance of the network anomaly detection system of Servajean.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8, 17, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Servajean, in view of Sun et al. (“Learning a good representation with unsymmetrical auto-encoder”, Neural Comput & Applic, 2016, pp 1361--1367), hereinafter Sun. (IDS 5/24/2021). 

8.    The computer system of claim 1, Servajean does not expressly disclose, but Sun discloses where the dimensional-reduction model has a decoder portion, wherein the decoder portion includes a plurality of layers arranged from a latent-space layer toward an output layer, and wherein each layer closer to the latent-space layer has a count of nodes that is less than or equal to a count of nodes of each layer that is closer to the output layer (Sun: e.g., page 1364, Fig 1, where layers are arranged from l3 toward the output layer, where the number of nodes of layers  from l4 are less than or equal to that of the next layer closer to the output and where l3 is an example of a latent-space layer). It would have been obvious for one of ordinary skill in the art, having Servajean and Sun before the effective filing date, to combine Sun with Servajean to improve the accuracy in representation of the input, a desired feature of anomaly detection in Servajean.
17. The method of claim 9, Servajean does not expressly disclose, but Sun discloses wherein the dimensional reduction model includes or corresponds to an autoencoder wherein dimensional-reduction model has an encoder portion and a decoder portion and arranged such that the encoder portion is not mirrored by the decoder portion (Sun: e.g., page 1364, Fig 1, the asymmetric autoencoder structure). It would have been obvious for one of ordinary skill in the art, having Servajean and Sun before the 
18.    The method of claim 17, wherein a count of layers of the encoder portion is not equal to a count of layers of the decoder portion (Sun: e.g., Abstract, a UAE).
23. The computer-readable storage hardware device of claim 21, wherein the dimensional-reduction model includes at least a first layer having a first count of nodes, a second layer having a second count of nodes, and a third layer having a third count of nodes, wherein the second layer is disposed between the first layer and the third layer, and wherein the second count of nodes is greater than the first count of nodes and the second count of nodes is greater than the third count of nodes, wherein the dimensional-reduction model comprises an encoder portion, a decoder portion, and a latent-space layer between the encoder portion and the decoder portion, wherein the first layer, the second layer, and the third layer are layers of the encoder portion, and wherein layers of the encoder portion do not mirror layers of the decoder portion (Sun: e.g., page 1364, Fig 1, the input, l1 and l2, corresponding to the first, second and third layer, respectively, with l1 having the greatest node count, are layers of an encoder portion, l3 is of a latent space and l4 is of an decoder portion, where the unsymmetrical structure interprets layers of the encoder portion do not mirror layers of the decoder portion). 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Servajean, in view of Ben Kimon et al. (US 20200210849), hereinafter BenKimon.

BenKimon: e.g., [0013], autoencoder to detect events indicated in the real-time data). It would have been obvious for one of ordinary skill in the art, having BenKimon before the effective filing data to combine BenKimon the extended Servajean because the anomaly detection model in Servajean enables efficient access to and processing of different types of sensor data.  
12.    The method of claim 9, combination of Servajean and Sun does not expressly disclose, but BenKimon discloses “wherein the anomaly detection output is generated responsive to a determination that an average value based on the reconstruction error is greater than a threshold specified by the anomaly detection criterion” (BenKimon: e.g., [0035], determining the reconstruction error threshold based on an average of reconstruction differences). It would have been obvious for one of ordinary skill in the art, having BenKimon before the effective filing data to combine BenKimon with the extended Servajean to improve the accuracy and effectiveness of the anomaly detection model in Servajean.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Servajean, in view of Charte et al. (“A practical tutorial on autoencoders for nonlinear feature fusion: Taxonomy, models, software and guidelines”, Information Fusion, 2019, pp 78-96), hereinafter Charte.

Charte: e.g., page 81, sec 2.3, bullet 2, the over-completeness with the network structure described in page 82, Fig 4(b)(d) interprets the dimensional-reduction model includes or corresponds to a non-hourglass autoencoder). Nonetheless, sparsity regularized autoencoder is well-known in the field. It would have been obvious for one of ordinary skill in the art, having Charte before the effective filing data to combine Charte with Servajean to improve the handling of specific features of the training data for anomaly detection in Servajean.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Servajean, in view of Sun, further in view of Charte.

19.    The method of claim 17, wherein the encoder portion includes a plurality of layers, and wherein a count of node per layer monotonical decreases from an input layer toward a latent-space layer (Charte: e.g., page 82, Fig 4 (c), the left side of the under-complete autoencoder structure interprets the encoder portion includes a plurality of layers, and wherein a count of node per layer monotonical decreases from an input layer toward a latent-space layer).
Nonetheless, monotonically decreasing dimension of layers towards the latent layer in an encoder is common in autoencoder.  It would have been obvious for one of ordinary skill in the art, having Charte before the effective filing data to combine Charte with the extended Servajean for anomaly detection in Servajean.  
Charte: e.g., page 82, Fig 4 (c), the left side of the under-complete autoencoder structure interprets the decoder portion includes a plurality of layers, and wherein a count of node per layer monotonical increases from a latent-space layer toward an output layer).
Nonetheless, monotonically increasing dimension of layers towards the output in a decoder is common in autoencoder.  It would have been obvious for one of ordinary skill in the art, having Charte before the effective filing data to combine Charte with the extended Servajean for anomaly detection in Servajean.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu , email: li-wu.chang@uspto,gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	August 31, 2021